Fish, P. J.
1. The only error of law alleged to have been committed was the refusal of the court to further postpone the trial. Under the circumstances, such refusal was not an abuse of the court’s discretion.
2. No evidence was submitted in behalf of the accused. He made no statement. The evidence for the State fully warranted, if it did not demand, the verdict, and the overruling of the motion for a new trial was proper.

Judgment affirmed.


All the Justices concur.

Indictment for murder. Before Judge Henry. Floyd superior court. August 31, 1904.
F. W. Copeland and C. E. Davis, for plaintiff in error.
John C. Hart, attorney-general, Moses Wright, solicitor-general, &. A. H. Harris, and M. B. Eubanks, contra.